       Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT FOR
                     THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION


CONNOR and AMANDA
ELLIOTT, individually and as next
friend of N.E., their minor child,


Plaintiffs
                                                    NO. 1:19-CV-00427-LY
vs.


UNITED STATES OF AMERICA,


Defendant




              PLAINTIFFS’ PRETRIAL DISCLOSURES

      Body.


1.      A list of questions the party desires the court to ask
        prospective jurors.

      Not applicable to this Federal Tort Claims Act bench trial.


2.      In cases to be tried to a jury, a statement of the party’s
        claims or defenses to be used by the court in conducting
        voir dire.

      Not applicable.


3.      A list of stipulated facts.

      Parties have filed stipulations separately. See Dkt. No. 27.




                                     Page 1 of 12
      Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 2 of 12




4.        An appropriate identification of each exhibit as specified
          in this rule (except those for impeachment only, separately
          identifying those that the party expects to offer and those
          that the party may offer if the need arises.

     Please see Exhibit 1 to this pleading.


5.        The name and, if not previously provided, the address and
          telephone number of each witness (except those to be used
          for impeachment only) separately identifying those whom
          the party expects to present and those whom the party may
          call if the need arises:

     Plaintiffs will call:

     1.      Amanda Elliott
     2.      Connor Elliott
     3.      Hector I Diaz-Lopez, M.D. (Adverse Witness)
     4.      Krista Hebert, 2 LT (R.N.) (Adverse Witness)
     5.      Matthew C. Kelly, Maj. (M.D.) (Adverse Witness)
     6.      Bryan M. Boucher, M.D. (Adverse Witness)
     7.      Emilio M. Torres, M.D. (Adverse Witness)
     8.      Heidi Shinn, R.N. (Expert Witness – Nursing)
     9.      Michael L. Hall, M.D. (Expert Witness – Obstetrics/Gynecol-
             ogy)
     10.     Stephen T. Glass, M.D. (Expert Witness – Pediatric Neurol-
             ogy)
     11.     Joseph B. Philip, III, M.D. (Expert Witness – Neonatology)
     12.     Mary Edwards Brown, M.D. (Expert Witness – Neuroradiol-
             ogy)
     13.     Kristi Bagnell, M.D. (Expert Witness – Pediatrics, Life Care
             Planner)
     14.     Dan Bagwell, R.N. (Expert Witness – Registered Nurse, Life
             Care Planner)
     15.     John Swiger, Ph.D (Expert Witness – Economic)

     Plaintiffs may call:

     1.      Pam Kelly, C.N.M. (Expert Witness – Nurse Midwifery)


                                   Page 2 of 12
      Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 3 of 12




     2.    Glenda S. Cooper, CNM
     3.    Jennifer Lynn Wenzell, M.D.
     4.    Salvatore Bertucci, D.O.
     5.    Kyle Nielson, CPT
     6.    Linda M. Hill, R.N.
     7.    Rebecca K. Burns, Maj, PGY2
     8.    Teresa A. McVicker, CRNA
     9.    Amanda Bayne, CPT
     10.   R. Nelson, R.N.
     11.   Rhea S. Robinson, CPT
     12.   Taneishia S. Jones, CPT, PGY3
     13.   Rhea Robinson, R.N.
     14.   Brittany Vian
     15.   Carolyn Elliott
     16.   Tori Kattenhorn
     17.   Plaintiffs reserve the right to call any/all witnesses listed in
           Plaintiffs’ Disclosures per Rule 26(a)(1) and 26(a)(2), (3) in
           their case in chief or as rebuttal witnesses.
     18.   Custodians of billing or medical records.

6.      The names of those witnesses whose testimony is expected
        to be presented by means of deposition and designation by
        reference to page and line of the testimony to be offered
        (except those to be used for impeachment only) and, if not
        taken stenographically, a transcript of the pertinent
        portions of the deposition testimony.

 6.1.      Brian Boucher, M.D. Deposition:

     Page 7, lines 4-6

     Page 8, lines 1-23

     Page 9, line 2-23

     Page 10, line 5-Page 11, line 7

     Page 13, lines 3-16

     Page 14, Line 12-Page 22, Line 21

                                   Page 3 of 12
 Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 4 of 12




Page 23, Line 2-Page 26, Line 22

Page 37, Line 9-Page 40, Line 20

Page 41, Line 2-12

Page 41, Line 15-Page 42, Line 14

Page 42, Line 24-Page 45, Line 10

Page 45, Line 19-Page 48, Line 9

Page 48, Line 12-Page 49, Line 13

Page 49, Line 23-Page 50, Line 16

Page 50, Line 22-23,

Page 50, Line 25- Page 51, Line 5

Page 51, Line 23-Page 54, Line 6

Page 54, Line 8-18

Page 55, Line 2-11

Page 55, Lines 14-24

Page 61, Line 2-13

Page 61, Line 16-Page 62, Line 22

Page 63, Line 19-Page 65, Line 20

Page 66, Line 8-11; Lines 15-17, Line 19-23

Page 66, Line 20-23

Page 67, Line 2-7

Page 67 Line 10-14, 16



                             Page 4 of 12
  Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 5 of 12




 Page 68, Line 3-15, Line 19-20

 Page 68, Line 23 – Page 70, line 18

 Page 71, Line 17-21

 Page 72, Line 7 – Page 74, Lines 1-4,

 Page 74, Lines 8-21

6.2.   Emilio Torres, M.D.

 Page 6, Line 8-Page 7, Line 3

 Page 12, Line 8-Page 13, Line 16

 Page 13, Line 24-Page 14, Line 14

 Page 14, Line 24-Page 15, Line 11

 Page 22, Line 2-Page 25, Line 22

 Page 26, Line 10-20

 Page 27, Line 6-Page 30, Line 15

 Page 30, Line 20-Page 32, Line 10

 Page 34, Line 18-Page 59, Line 3

 Page 59, Line 25-Page 68, Line 6

 Page 68, Line 10-Page 111, Line 25

 Page 112, Line 22-Page 120, Line 8

 Page 120, Line 16-Page 206, Line 11

 Page 206, Line 21-Page 207, Line 21

 Page 208, Line 7-Page 208, Line 22



                                 Page 5 of 12
  Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 6 of 12




6.3.   Hector Diaz-Lopez, M.D.

 Page 5, Line 14-18

 Page 11, Line 2-5

 Page 11, Line 8-14

 Page 11, Line 23- Page 12, Line 10

 Page 19, Line 21-Page 20, Line 15

 Page 21, Line 10-Page 22, Line 22

 Page 23, Line 6-Page 25, Line 11

 Page 26, Line 5-11

 Page 28, Line 4-Page 52, Line 8

 Page 53, Line 3 -10

 Page 53, Line 13-17

 Page 53, Line 23-Page 61, Line 5

 Page 62, Line 17-Page 65, Line 3

 Page 65, Line 6-Page 65, Line 8

 Page 65, Line 10

 Page 65, Line 15-17

 Page 65, Line 19-Page 66, Line 19

 Page 66, Line 22-Page 68, Line 13

 Page 68, Line 17-Page 68, Line 20



                              Page 6 of 12
  Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 7 of 12




 Page 68, Line 22-Page 69, Line 7

 Page 69, Line 12 – Page 69, Line 16

 Page 70, Line 4-Page 72, Line 23

 Page 73, Line 6-Page 75, Line 10

 Page 75, Line 16 – Page 81, Line 11

 Page 81, Line 18-Page 81, Line 21

 Page 82, Line 11-Page 82, Line 25

 Page 83, Line 3-11

6.4.   Krista Hebert Jung, R.N.

 Page 5, Line 17-Page 6, Line 2

 Page 9, Line 6-Page 11, Line 1

 Page 12, Line 15-Page 13, Line 10

 Page 13, Line 21-Page 16, Line 2

 Page 16, Line 23-Page 17, Line 8

 Page 17, Line 13-17

 Page 17, Line 24-Page 18, Line 8

 Page 19, Line 23-Page 20, Line 6

 Page 21, Line 23-Page 23, Line 2

 Page 30, Line 8-Page 33, Line 16

 Page 33, Line 19-25

 Page 34, Line 13-Page 46, Line 22



                              Page 7 of 12
  Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 8 of 12




 Page 47, Line 11-20

 Page 48, Line 2-16

 Page 48, Line 24-Page 51, Line 21

 Page 52, Line 1-Page 53, Line 19

 Page 54, Line 8-Page 57, Line 17

 Page 57, Line 21-Page 60, Line 2

 Page 60, Line 9-Page 72, Line 16

 Page 73, Line 22-Page 75, Line 15

6.5.   Matthew C. Kelly, Maj. (M.D.)

 Page 7, Line 9-Page 8, Line 25

 Page 9, Line 13-Page 11, Line 25

 Page 12, Line 16-21

 Page 12, Line 25-Page 13, Line 2

 Page 13, Line 12-14

 Page 14, Line 5-14

 Page 14, Line 18-19

 Page 14, Line 23-24

 Page 17, Line 18-Page 18, Line 4

 Page 19, Line 24-Page 20, Line 19

 Page 21, Line 15-20

 Page 22, Line 2-14



                              Page 8 of 12
      Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 9 of 12




     Page 22, Line 18-Page 23, Line 5

     Page 23, Line 11-21

     Page 23, Line 25-Page 24, Line 1

     Page 24, Line 7-11

     Page 24, Line 15-Page 27, Line 7

     Page 27, Line 11-17

     Page 27, Line 24-Page 28, Line 3

     Page 29, Line 24-Page 35, Line 21

     Page 36, Line 1-12

     Page 36, Line 14-Page 39, Line 23

     Page 40, Line 6-Page 41, Line 25

     Page 43, Line 25-Page 47, Line 4

     Page 47, Line 7-12

     Page 47, Line 19-Page 59, Line 13

     Page 59, Line 20-Page 60, Line 10

     Page 60, Line 19-Page 62, Line 8

     Page 62, Line 12-Page 67, Line 1


7.     Proposed jury instructions and verdict forms.

     Not applicable in a bench trial.




                                   Page 9 of 12
      Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 10 of 12




 8.     In nonjury trials, Proposed Findings of Fact and
        Conclusions of Law.

      Plaintiffs have filed this document separately. See Dkt. No. 28.


 9.     Motions in Limine.

      Plaintiffs do not have any motions in limine.


10.     An estimate of the probable length of trial.

      Plaintiffs expect the trial to last five (5) days for both sides’ testimony.




                                     Page 10 of 12
Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 11 of 12




                               Respectfully Submitted,


                               /s/ Jamal K. Alsaffar
                               JAMAL K. ALSAFFAR,
                                   jalsaffar@nationaltriallaw.com
                                   Texas State Bar #2402719
                               TOM JACOB,
                                   tjacob@nationaltriallaw.com
                                   Texas State Bar #24069981
                               WHITEHURST, HARKNESS,
                                   BREES, CHENG, ALSAFFAR,
                                   HIGGINBOTHAM, & JACOB P.L.L.C.
                                   7500 Rialto Blvd,
                                   Bldg. Two, Ste 250
                                   Austin, TX 78735
                                   (512) 476-4346 (o)
                                   (512) 467-4400 (f)

                               JESSE M. REITER, pro hac vice
                                  jreiter@abclawcenters.com
                                  Michigan State Bar #P40692
                               ANNE RANDALL, pro hac vice
                                  arandall@abclawcenters.com
                                  Michigan State Bar #P36842
                               REITER & WALSH, P.C.
                                  122 Concord Road
                                  Bloomfield Hills, MI 48304
                                  (248) 593-5100 (o)
                                  (248) 593-5108 (f)

                               Attorneys for the Plaintiff




                         Page 11 of 12
    Case 1:19-cv-00427-LY Document 29 Filed 10/14/20 Page 12 of 12




                   CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of this pleading, Plaintiffs’

Pretrial Disclosures, has been sent to the following on October 14, 2020 via

the Court’s CM/ECF notice system.



                                        Kartik Venguswamy
                                        U.S. Attorney’s Office
                                        Western District of Texas
                                        903 San Jacinto Blvd., Suite 334
                                        Austin, TX 78701
                                        512-370-1294
                                        kartik.venguswamy2@usdoj.gov




                                  Page 12 of 12
